       Case 3:20-cv-00204-JPW Document 14 Filed 07/13/20 Page 1 of 13




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
PENN EAST FEDERAL CREDIT     :                  Civil No. 3:20-CV-00204
UNION,                       :
                             :
           Plaintiff,        :
                             :
           v.                :
                             :
DISCOVER FINANCIAL SERVICES, :
INC. and YASMINE MINKOMAMBO, :
                             :
           Defendants.       :                 Judge Jennifer P. Wilson
                                MEMORANDUM
      This is a diversity action for conversion, fraud, and unjust enrichment arising

from the alleged misappropriation of funds to pay Defendant Yasmine

Minkomambo’s (“Minkomambo”) credit card debt to Defendant Discover

Financial Services, Inc. (“Discover”). The case is presently before the court on

Discover’s motion to dismiss the complaint for failure to state a claim upon which

relief may be granted. For the reasons that follow, the motion is granted.

                    BACKGROUND AND PROCEDURAL HISTORY

      Plaintiff Penn East Federal Credit Union (“Penn East”) initially filed this

case in Pennsylvania state court in the Lackawanna County Court of Common

Pleas in January 2020. (See Doc. 1-2.) According to the allegations in Penn East’s

complaint, Penn East is a federal credit union with its principal place of business in

Scranton, Pennsylvania, Discover is a financial services company with its principal


                                          1
       Case 3:20-cv-00204-JPW Document 14 Filed 07/13/20 Page 2 of 13




place of business in Illinois, and Minkomambo is a Discover customer who resides

in a state that is not known to Penn East. (Id. ¶¶ 1–3.)

      On September 10, 2018, Penn East received a communication from credit

union member Janet McCawley (“McCawley”) that her home equity line of credit

with Penn East had been compromised and that $2,216.34 had been withdrawn

from the account without her authorization. (Id. ¶ 9.) Penn East’s risk

management department investigated and determined that the withdrawn funds had

been deposited in a Discover account to make credit card payments on

Minkomambo’s account. (Id. ¶¶ 10–11.)

      Following McCawley’s report of an unauthorized withdrawal from her

account, Penn East investigated other accounts to determine whether they had also

been compromised. (Id. ¶ 12.) Penn East discovered that another home equity line

of credit owned by Christopher Albright (“Albright”) had also been compromised,

with $86,437.02 having been withdrawn without his authorization. (Id.) After

investigating the withdrawal, Penn East discovered that the money withdrawn from

Albright’s account, like the money withdrawn from McCawley’s account, had

been transferred to a Discover account to make payments on Minkomambo’s credit

card account. (Id.)

      Based on its investigation, Penn East contacted Discover’s fraud division.

(Id. ¶ 14.) Discover’s fraud consultant, Yolanda Owens (“Owens”) confirmed that
                                          2
        Case 3:20-cv-00204-JPW Document 14 Filed 07/13/20 Page 3 of 13




the money from McCawley and Albright’s accounts had been transferred to a

Discover account owned by Minkomambo. (Id.) Owens stated that Discover

would conduct its own investigation and address the matter. (Id.) While awaiting

a response from Discover, Penn East reimbursed McCawley and Albright for the

losses they had suffered as a result of the unauthorized withdrawals from their

accounts. (Id.)

       After not receiving a response from Discover, Penn East contacted Discover

and was told that the matter had been referred to Discover’s legal counsel. (Id. ¶

15.) Discover did not provide any further response regarding Penn East’s inquiry.

(Id.) Penn East demanded payment from Discover for the losses from McCawley

and Albright’s accounts, but Discover did not respond. (Id.) Accordingly, Penn

East initiated this action, raising causes of action against both Discover and

Minkomambo for conversion, fraud, and unjust enrichment. (Id. ¶¶ 20–43.)

       After receiving service of process in state court, Discover removed the case

to this district on February 5, 2020 based on the court’s diversity jurisdiction under

28 U.S.C. § 1332.1 (Doc. 1.) Discover thereafter filed a motion to dismiss Penn

East’s complaint for failure to state a claim upon which relief could be granted.




1
 Minkomambo has not yet been served with process and accordingly has not responded to Penn
East’s complaint.
                                            3
        Case 3:20-cv-00204-JPW Document 14 Filed 07/13/20 Page 4 of 13




(Doc. 3.) Briefing on the motion to dismiss has concluded and it is accordingly

ripe for the court’s review. (See Docs. 3-2, 4, 5, 9.)

                                     JURISDICTION

      This court has jurisdiction under 28 U.S.C. § 1332, which allows a district

court to exercise subject matter jurisdiction where the parties are citizens of

different states and the amount in controversy exceeds $75,000. Although the

complaint states that Minkomambo is a citizen of an unknown state, see Doc. 1-2 ¶

3, Discover states in its notice of removal that Minkomambo is a citizen of Texas.

(Doc. 1 ¶ 7.) Accordingly, because the parties are citizens of different states and

the amount in controversy exceeds $75,000, the court may exercise diversity

jurisdiction under 28 U.S.C. § 1332.

                                STANDARD OF REVIEW

      In order “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (quoting

Twombly, 550 U.S. at 556). “Conclusory allegations of liability are insufficient” to

survive a motion to dismiss. Garrett v. Wexford Health, 938 F.3d 69, 92 (3d Cir.
                                            4
        Case 3:20-cv-00204-JPW Document 14 Filed 07/13/20 Page 5 of 13




2019) (quoting Iqbal, 556 U.S. at 678–79). To determine whether a complaint

survives a motion to dismiss, a court identifies “the elements a plaintiff must plead

to state a claim for relief,” disregards the allegations “that are no more than

conclusions and thus not entitled to the assumption of truth,” and determines

whether the remaining factual allegations “plausibly give rise to an entitlement to

relief.” Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012).

                                     DISCUSSION

      A. The Complaint Fails to State a Conversion Claim Upon Which Relief
         May Be Granted Against Discover

      Conversion is “the deprivation of another’s right of property in, or use or

possession of, a chattel, or other interference therewith, without the owner’s

consent and without lawful justification.” Spector Gadon & Rose, P.C. v.

Rudinski, Orso & Lynch, __ A.3d __, No. 3661 EDA 2018, 2020 WL 1684048, at

*2 (Pa. Super. Ct. Apr. 7, 2020) (quoting Bank of Landisburg v. Burruss, 524 A.2d

896, 898 (Pa. Super. Ct. 1987)). Money can be the subject of a conversion claim

under Pennsylvania law. Id. A plaintiff can only bring a claim for conversion,

however, if it “had an immediate right to possession of the chattel at the time it was

converted.” Id.

      In this case, Discover argues that Penn East’s conversion claim should be

dismissed because Penn East did not have possession of the money at issue at the

                                           5
       Case 3:20-cv-00204-JPW Document 14 Filed 07/13/20 Page 6 of 13




time of the alleged conversion. (Doc. 3-2 at 7.) Discover argues that Penn East

has admitted as much by alleging in its complaint that Defendants “wrongfully

deprived the Plaintiff’s members of money.” (Id. (quoting Complaint at ¶¶ 13,

34.)) Discover additionally argues that the claim should be dismissed because

Discover did not intentionally exercise control over the money as required to

support a conversion claim against it. (Id.)

      In its brief in opposition, Penn East attempts to distinguish the cases cited by

Discover from the facts of the present case, but does not dispute the legal

principles governing conversion claims. (Doc. 4 at 7–10.) As for Discover’s

specific arguments for dismissal, Penn East argues that it was in immediate

possession of the money at issue because the money was in home equity lines of

credit owned by McCawley and Albright. (Id. at 8–9.) Penn East asserts that

neither McCawley or Albright would have the right to possess money from their

home equity lines of credit until they had met all terms and conditions applicable

to borrowing such money. (Id. at 8.) Penn East argues that a home equity line of

credit is not analogous to an account where a credit union member has an

immediate possessory interest in the funds in the account, such as a checking

account. (Id. at 9.) Accordingly, because neither McCawley nor Albright had an

immediate possessory interest in the money in their home equity lines of credit,

Penn East argues that it had immediate possession of the money to support its
                                          6
        Case 3:20-cv-00204-JPW Document 14 Filed 07/13/20 Page 7 of 13




conversion claim. (Id.) Penn East does not dispute Discover’s contention that

Discover did not intentionally exercise control over the money. (Id.)

      In its reply brief, Discover reiterates its argument that Penn East has

admitted that it did not have possession of the subject money at the time of the

alleged conversion. (Doc. 5 at 4.) Discover additionally argues that, even if Penn

East were in possession of the money, the claim would still fail because money can

only be the subject of a conversion claim if it is sufficiently identifiable and not

simply intermingled with a plaintiff’s general funds. (Id. at 5–6.)

      The court agrees with Discover’s argument that Penn East fails to state a

conversion claim upon which relief may be granted because Penn East admits that

it did not have a right to immediate possession of the money at the time of the

alleged conversion. Specifically, Penn East alleges in its complaint that

Defendants “wrongfully deprived the Plaintiff’s members of money causing the

Plaintiff to make the members whole.” (Doc. 1-2 ¶ 34 (emphasis added.)) This

statement constitutes a judicial admission that binds Penn East and defeats its

conversion claim as a matter of law. See Sovereign Bank v. BJ’s Wholesale Club,

Inc., 533 F.3d 162, 181 (3d Cir. 2008) (citing Parilla v. IAP Worldwide Servs., VI,

Inc., 368 F.3d 269, 275 (3d Cir. 2004)); see also Glick v. White Motor Co., 458

F.2d 1287, 1291 (3d Cir. 1972) (“[J]udicial admissions are binding for the purpose

of the case in which the admissions are made including appeals.”).
                                           7
        Case 3:20-cv-00204-JPW Document 14 Filed 07/13/20 Page 8 of 13




      Moreover, Penn East’s conversion claim fails to state a claim upon which

relief may be granted against Discover because it does not allege that Discover

intentionally exercised control over the money at issue. See, e.g., HRANEC Sheet

Metal, Inc. v. Metalico Pittsburgh, Inc., 107 A.3d 114, 119 (Pa. Super. Ct. 2014)

(noting that “the exercise of control over the chattel must be intentional” to support

a conversion claim). As the allegations of the complaint make clear, the alleged

conversion was committed by Minkomambo, with no assistance in any way from

Discover. (See Doc. 1-2 ¶¶ 7–13.)

      Accordingly, the court will dismiss Penn East’s conversion claim against

Discover for failure to state a claim upon which relief may be granted. Having

determined that dismissal of the conversion claim is warranted for failure to allege

immediate possession of the money or intentional exercise of control over the

money, the court will not address Discover’s alternative argument that dismissal is

warranted because the money was not sufficiently identifiable.

      B. The Complaint Fails to State a Fraud Claim Upon Which Relief May
         Be Granted Against Discover

      To state a claim for fraud under Pennsylvania law, a plaintiff must allege

“(1) a representation which is (2) material to the transaction at hand, (3) made

falsely, with knowledge of its falsity or recklessness as to whether it is true or

false, and (4) made with the intent of misleading another into relying on it; (5)

                                           8
          Case 3:20-cv-00204-JPW Document 14 Filed 07/13/20 Page 9 of 13




justifiable reliance on the misrepresentation; and (6) that the resulting injury was

proximately caused by the reliance.” Shuker v. Smith & Nephew, PLC, 885 F.3d

760, 778 (3d Cir. 2018) (internal quotation marks omitted) (citing Gibbs v. Ernst,

647 A.2d 882, 889 (Pa. 1994)).

       A plaintiff alleging fraud in federal court “must state with particularity the

circumstances constituting fraud.” Fed. R. Civ. P. 9(b). This requires the plaintiff

to allege “the date, time and place of the alleged fraud or otherwise inject precision

or some measure of substantiation into a fraud allegation” and state “the

circumstances of the alleged fraud with sufficient particularity to place the

defendant on notice of the precise misconduct with which it is charged.” Shuker,

885 F.3d at 778 (quoting Frederico v. Home Depot, 507 F.3d 188, 200 (3d Cir.

2007)).

      Discover argues that Penn East’s fraud claim against it should be dismissed

because Penn East fails to allege with particularity that Discover committed a fraud

or aided and abetted a fraud by Minkomambo. (Doc. 3-2 at 8–10.) Penn East

argues that its fraud claim is based on Discover receiving funds from McCauley

and Albright’s accounts and that discovery is needed to substantiate the fraud

claim because Discover “is in control of all facts” other than the fact that money

was deducted from McCauley and Albright’s accounts. (Doc. 4 at 10–11.)



                                          9
       Case 3:20-cv-00204-JPW Document 14 Filed 07/13/20 Page 10 of 13




      The court agrees with Discover. Penn East’s argument that discovery is

needed to flesh out its fraud claim ignores the clear language of Rule 9(b), which

requires fraud claims to be pleaded “with particularity.” It is not enough under

Rule 9(b) to allege that a fraud occurred and then await discovery to flesh out that

claim. Rather, Rule 9(b) requires the factual circumstances of the fraud to be

pleaded with particularity. See Fed. R. Civ. 9(b); Shuker, 885 F.3d at 778. Here,

the complaint is completely devoid of the factual detail necessary to plead a fraud

claim with particularity under Rule 9(b).

      The complaint similarly fails to allege that Discover aided and abetted

Minkomambo’s fraud. Claims that a defendant has aided and abetted a third

party’s fraud, like direct claims of fraud, must be pleaded with particularity under

Rule 9(b). See, e.g., Prudential Ins. Co. of Am. v. Bank of Am., Nat’l Ass’n, 14 F.

Supp. 3d 591, 616 (D.N.J. 2014). Here, the complaint fails to allege any particular

facts as to how Discover aided and abetted Minkomambo’s alleged fraud and

therefore fails to satisfy the heightened pleading standard under Rule 9(b).

Accordingly, the court will dismiss Penn East’s fraud claim against Discover.

      C. The Complaint Fails to State an Unjust Enrichment Claim Upon
         Which Relief May Be Granted

      To state a claim for unjust enrichment under Pennsylvania law, a plaintiff

must allege (1) that the plaintiff conferred a benefit on the defendant; (2) the

                                            10
       Case 3:20-cv-00204-JPW Document 14 Filed 07/13/20 Page 11 of 13




defendant appreciated the benefit; and (3) the defendant accepted and retained the

benefit under circumstances in which it would be inequitable to do so without

paying for the benefit. Karden Constr. Servs., Inc. v. D’Amico, 219 A.3d 619, 628

(Pa. Super. Ct. 2019).

      Discover argues that Penn East’s unjust enrichment claim fails because there

was not a contractual or quasi-contractual relationship between the parties and

because there is no allegation that Penn East conferred a benefit on Discover.

(Doc. 3-2 at 10–12.) Penn East argues that it has stated a claim for unjust

enrichment and argues that the cases relied upon by Discover are factually

distinguishable from this case. (Doc. 4 at 14–19.)

      The court agrees with Discover that the complaint fails to state an unjust

enrichment claim upon which relief may be granted. Because an unjust enrichment

claim requires a plaintiff to confer a benefit on the defendant, there is no actionable

claim for unjust enrichment where the benefit is taken from the plaintiff without

permission. See, e.g., Boring v. Google, Inc., 362 F. App’x 273, 282 (3d Cir.

2010) (holding that plaintiff did not state an unjust enrichment claim upon which

relief could be granted where benefit was allegedly taken from plaintiff without

permission); Pellegrino v. Epic Games, Inc., __ F. Supp. 3d __, No. 19-CV-01806,

2020 WL 1531867, at *4 (E.D. Pa. Mar. 31, 2020) (“Because Pellegrino alleges

that Epic misappropriated his likeness without his permission, Pellegrino cannot
                                          11
       Case 3:20-cv-00204-JPW Document 14 Filed 07/13/20 Page 12 of 13




have conferred anything on Epic.” (citing Hart v. Elec. Arts, Inc., 740 F. Supp. 2d

658, 670 (D.N.J. 2010))). That is precisely the case here: Penn East alleges that

the money at issue was taken from McCauley and Albright’s accounts without

permission and transferred to Minkomambo’s Discover account. (See Doc. 1-2 ¶¶

9–13.) The complaint therefore fails to allege that Penn East conferred a benefit on

Discover and accordingly fails to state an unjust enrichment claim upon which

relief may be granted.

      D. Leave to Amend

      Although a district court is not obligated to permit leave to amend before

dismissing a complaint in a non-civil rights case, Wolfington v. Reconstructive

Orthopaedic Assocs. II P.C., 935 F.3d 187, 210 (3d Cir. 2019), courts in this

district generally grant leave to amend unless amendment of the complaint would

be inequitable or futile. See, e.g., Bachtell v. Gen. Mills, Inc., 422 F. Supp. 3d 900,

915 (M.D. Pa. Oct. 1, 2019) (citing Phillips v. Allegheny Cty., 515 F.3d 224, 245

(3d Cir. 2008)). Here, because allegations in Penn East’s complaint foreclose its

claims for conversion and unjust enrichment against Discover, the court will deny

leave to amend those claims as futile. The court does not find that amendment of

Penn East’s fraud claim against Discover would be inequitable or futile, however,

and will accordingly grant Penn East leave to amend its complaint as to that claim.



                                          12
       Case 3:20-cv-00204-JPW Document 14 Filed 07/13/20 Page 13 of 13




                                 CONCLUSION

      For the foregoing reasons, Discover’s motion to dismiss is granted. An

appropriate order follows.

                                     s/Jennifer P. Wilson
                                     JENNIFER P. WILSON
                                     United States District Court Judge
                                     Middle District of Pennsylvania

Dated: July 13, 2020




                                       13
